Citation Nr: 0639161	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-18 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left wrist fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1998 to March 
1999.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  Jurisdiction over this case subsequently 
was transferred to the RO in Providence, Rhode Island.

The Board remanded this case back to the RO for additional 
development in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the veteran's claim of entitlement to an initial 
rating in excess of 10 percent for residuals of a left wrist 
fracture.

Private medical records dated between July 1998 and October 
2000 reflect the veteran was on some kind of temporary 
disability status when seen in April 2000 by his private 
physician, Dr. N.A.M. 

During his VA examination of December 2005, the veteran 
informed the examiner that he underwent a surgical procedure 
on his left wrist in October 2005, including a graft and 
fixation with multiple pins and that subsequently he 
maintained his wrist in a plastic splint.  During his VA 
examination in July 2006, the examiner noted in her 
examination report that the veteran had bone graft surgery in 
October 2005.  A second surgery in June 2006 was for removal 
of the bone graft.  The veteran said he wore wrist support 
when needed, but it was noted he did not wear a wrist support 
for that exam.  

Thus, on remand, the RO should obtain copies of (1) the 
surgical records from the October 2005 and June 2006 wrist 
surgeries and any subsequent convalescence; (2) any treatment 
records of Dr. N.A.M. from October 2000 onwards; (3) and any 
VA medical records from March 2003 to the present. 

In addition, it does not appear that the RO has considered 
the potential applicability of 38 C.F.R. §§ 4.29 or 4.30 
(2006) regarding total disability ratings that are assigned 
in cases of hospitalization and/or convalescence or whether a 
higher evaluation of the veteran's disorder is warranted on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(2006).  

As noted above, the veteran underwent wrist surgery in 
October 2005 and June 2006.  However, as actual treatment 
records and surgical reports for 2005 and 2006 are not found 
within the claims file, the Board is unable to determine 
whether or not the veteran's residuals of a left wrist 
fracture would qualify for consideration under 38 C.F.R. 
§§ 4.29 or 4.30.  The July 2006 VA examiner states the 
veteran lost approximately three months from work in the 
previous year around the time of his first operation, and 
then missed five months of work after his first operation.  
She also said that the veteran lost two weeks of work after 
the second surgery, but was back to work full-time when the 
VA examination was conducted in July 2006.  On remand, the RO 
also should address the matter of an extra-schedular rating.

Finally, the residual scarring was not examined as part of 
the last exam.  It is unclear whether there was good healing 
following the surgery, or whether there may be tender 
scarring.  Further review is indicated on this point in view 
of the reported surgeries.

Accordingly, the case is REMANDED for the following action:

1.  The RO should, with the veteran's 
assistance, obtain and associate with the 
claims folder any records of the veteran's 
October 2005 and June 2006 surgeries on 
his left wrist, any additional records of 
post-surgical follow-up, and records of 
any employment time lost as a result of 
his left wrist disorder.  The veteran 
should be contacted to provide approximate 
dates and locations of treatment for the 
remanded claimed residuals of a left wrist 
fracture and, where necessary, to complete 
and sign appropriate release forms.

2.  The RO should then evaluate any new 
evidence associated with the claims folder 
to determine if there is sufficient 
evidence to rate the veteran's left wrist 
disorder, or whether the veteran should be 
afforded another VA examination to address 
his post-surgical residuals, including 
residual scarring.  In the event of an 
examination, the claims folder should be 
provided to the examiner for review prior 
to any examination.  The examiner must 
review the medical history as contained 
within the claims folder, and the history 
of these two surgeries.  Effects on the 
veteran's functioning should be addressed.

3.  An up-to-date employment statement 
should be completed by the veteran and 
returned to VA.  Specifically, 
verification of time lost from work due to 
his left wrist disorder and the effect 
that it has on his ability to carry out 
his employment duties could be helpful.  
If special concessions were made by his 
employer because of the left wrist 
disorder alone, this information is also 
needed.  If VA is unable to obtain this 
information, the veteran should be so 
notified and given an opportunity to do 
so.  In addition, the veteran should be 
advised that he may submit any other 
evidence in his possession or which he is 
able to obtain documenting marked 
interference with employment attributable 
to his left wrist disorder, including any 
periods of hospitalization since he left 
service in 1999.

4.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to an 
initial rating in excess of 10 percent for 
residuals of a left wrist fracture and 
consider if benefits under the staged 
ratings doctrine of Fenderson v. West, 12 
Vet. App. 119, 126 (1999), or under 
38 C.F.R. §§ 4.29 and 4.30, or on an 
extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(1) are warranted.  If 
the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, 
and a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the September 2006 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



